DETAILED ACTION
Drawings
Figures 9 and 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the opening in the vibration film” does not properly show a person of ordinary skill in the art the metes and bounds of the invention. It can mean it is over the substrate opening itself or that it is over an opening in the vibration film itself, which does not seem to have support in the specification, or it can mean it is over the vibration film which in turn is over the opening, which refers to the opening in the substrate, since there does not seem to be an opening 
Claim 1 recites the limitation "the opening in the vibration film" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim as there is no opening mentioned in the vibration film which is in fact meant to close openings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onishi (US 20130338502 A1).
Regarding claim 1, Onishi discloses a substrate having a first surface and a second surface having a front and back relationship with the first surface, and provided with an opening 
a vibration film provided over the first surface of the substrate so as to close the opening;[vibration film #42 in Fig 5, 6 on substrate #32, covers opening #42 on one side of the substrate #32 namely the first surface] 
a vibration element provided at a position overlapping the opening in the vibration film;[vibration element #28 in Fig 5, 6 over opening #42]
and a sound absorbing portion provided over the second surface of the substrate. [0058, adhesive layer #51 in Fig 6 is sound absorbing and is on the other side of the substrate #32 namely the second surface]
Regarding claim 2, Onishi discloses wherein the substrate is provided with a plurality of the openings and has a wall portion supporting the vibration film and surrounding the openings,[0039, 0058, Fig 5, 6 has multiple openings #43 and with space between openings #L1and rest of substrate surrounding openings] and the sound absorbing portion is provided over an end surface of the wall portion on a side opposite to the vibration film side. [0059, Fig 5, 6 has adhesive layer #51 on side opposite to vibration film #28]
Regarding claim 4, Onishi discloses the ultrasonic device according to claim 1 [See rejection above]; and a controller controlling the ultrasonic device [Fig 1-3].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US 20130338502 A1) as applied to claim 1 above, further in view of Kim (US 20130038174 A1).
Regarding claim 3, Onishi as applied to claim 1 above teaches wherein the sound absorbing portion has a curved surface[Fig 13 teaches a curved shape]…..(Breakdown of the claim if needed). 
Onishi does not explicitly teach having a shape that projects from the substrate. (Missing elements here). 
Kim teaches that wherein the sound absorbing portion has a curved surface having a shape that projects from the substrate. [Fig 1 showing a curved surface and Fig 2 has Sound absorber #130 projecting from Peizoelectric element #120. Kim also teaches use of a substrate in 0008, 0012 and claim 2]
It would have been obvious to one of ordinary skill in the art to have modified the curved surface of the device in Onishi further in view of the thicker sound absorber in Kim that projects out more as it is thicker in order to create a curved surface with a sound absorbing portion that projects out. Doing so would give better sound dampening.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645